     Case 3:16-md-02741-VC Document 8006-1 Filed 11/26/19 Page 1 of 5




     WILKINSON WALSH + ESKOVITZ LLP                ARNOLD & PORTER KAYE SCHOLER
 1
     Brian L. Stekloff (pro hac vice)              Pamela Yates (CA Bar No. 137440)
 2   (bstekloff@wilkinsonwalsh.com)                (Pamela.Yates@arnoldporter.com)
     Rakesh Kilaru (pro hac vice)                  777 South Figueroa St., 44th Floor
 3   (rkilaru@wilkinsonwalsh.com)                  Los Angeles, CA 90017
     2001 M St. NW                                 Tel: 213-243-4178
 4   10th Floor                                    Fax: 213-243-4199
 5   Washington, DC 20036
     Tel: 202-847-4030
 6   Fax: 202-847-4005

 7                                                 COVINGTON & BURLING LLP
     HOLLINGSWORTH LLP
                                                   Michael X. Imbroscio (pro hac vice)
     Eric G. Lasker (pro hac vice)
 8                                                 (mimbroscio@cov.com)
     (elasker@hollingsworthllp.com)
                                                   One City Center
 9   1350 I St. NW
                                                   850 10th St. NW
     Washington, DC 20005
                                                   Washington, DC 20001
10   Tel: 202-898-5843                             Tel: 202-662-6000
     Fax: 202-682-1639
11

12   Attorneys for Defendant
     MONSANTO COMPANY
13

14                              UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                             )
     IN RE: ROUNDUP PRODUCTS                   )   MDL No. 2741
17   LIABILITY LITIGATION                      )
                                               )   Case No. 3:16-md-02741-VC
18                                             )
                                               )   DECLARATION OF BRIAN L.
19   Dickey v. Monsanto Co., 3:19-cv-04102-VC )    STEKLOFF IN SUPPORT OF
     Domina v. Monsanto Co., 3:16-cv-05887-VC )    MONSANTO COMPANY’S MOTION
20                                             )   TO EXCLUDE TESTIMONY OF DR.
     Giglio v. Monsanto Co., 3:16-cv-05658-VC )    CHARLES BENBROOK ON DAUBERT
21   Janzen v. Monsanto Co., 3:19-cv-04103-VC )    GROUNDS
                                               )
22   Mendoza v. Monsanto Co., 3:19-cv-06046-VC )
     Perkins v. Monsanto Co., 3:16-cv-06025-VC )
23                                             )
     Pollard v. Monsanto Co., 3:19-cv-04100-VC )
24   Russo v. Monsanto Co., 3:16-cv-06024-VC )
                                               )
25   Sanders v. Monsanto Co., 3:16-cv-05752-VC )
     Tanner v. Monsanto Co., 3:19-cv-04099-VC )
26

27

28
                                                -1-
      STEKLOFF DECLARATION - MOTION TO EXCLUDE TESTIMONY OF DR. BENBROOK ON DAUBERT GROUNDS
     Case 3:16-md-02741-VC Document 8006-1 Filed 11/26/19 Page 2 of 5




 1          I, Brian L. Stekloff, declare and state as follows:
 2          1.     I am a partner at the law firm of Wilkinson Walsh + Eskovitz, LLP, counsel for
 3   defendant Monsanto Company (“Monsanto”). I make this declaration in support of Monsanto’s
 4   Motion to Exclude Testimony of Dr. Charles Benbrook on Daubert Grounds.
 5          2.     Annexed hereto as Exhibit 1 is a true and correct copy of Plaintiff’s Rule 26
 6   Expert Disclosures, dated August 20, 2019, for Giglio v. Monsanto Company, Northern District
 7   of California Case No. 3:16-cv-05658-VC.
 8          3.     Annexed hereto as Exhibit 2 is a true and correct copy of Pretrial Order No. 111,
 9   dated March 13, 2019, for Hardeman v. Monsanto Company, Northern District of California
10   Case No. 3:16-cv-00525.
11          4.     Annexed hereto as Exhibit 3 is a true and correct copy of Order on (1)
12   Monsanto’s Omnibus Sargon Motion; (2) Monsanto’s Motion for Summary Judgment; (3)
13   Plaintiff’s Omnibus Sargon Motion; (4) Plaintiff’s Motion for Summary Adjudication, entered
14   May 17, 2018, for Johnson v. Monsanto Company, Superior Court of California, San Francisco
15   County Case No. CGC-16-550128.
16          5.     Annexed hereto as Exhibit 4 is a true and correct copy of Order on Sargon
17   Motions and Motion for Summary Judgment, entered March 18, 2019, for Pilliod, et al. v.
18   Monsanto Company, Superior Court of California, Alameda County Case No. RG17862702.
19          6.     Annexed hereto as Exhibit 5 is a true and correct copy of exceprts from the March
20   14, 2019, Transcript of Proceedings from Hardeman, et al. v. Monsanto Company, Northern
21   District of California Case No. 3:16-cv-00525-VC.
22          7.     Annexed hereto as Exhibit 6 is a true and correct copy of the Expert Report of Dr.
23   Charles Benbrook, dated August 20, 2019, for Giglio v. Monsanto Company, Northern District of
24   California Case No. 3:16-cv-05658-VC.
25          8.     Annexed hereto as Exhibit 7 is a true and correct copy of Deposition of Dr.
26   Benbrook, taken February 8, 2018, in Johnson v. Monsanto Company, Superior Court of
27   California, San Francisco County Case No. CGC-16-550128.
28
                                                -2-
      STEKLOFF DECLARATION - MOTION TO EXCLUDE TESTIMONY OF DR. BENBROOK ON DAUBERT GROUNDS
     Case 3:16-md-02741-VC Document 8006-1 Filed 11/26/19 Page 3 of 5




 1          9.     Annexed hereto as Exhibit 8 is a true and correct copy of excerpts from the May
 2   10, 2018, Transcript of Proceedings from Johnson v. Monsanto Company, Superior Court of
 3   California, San Francisco County Case No. CGC-16-550128.
 4          10.    Annexed hereto as Exhibit 9 is a true and correct copy of Deposition of Dr.
 5   Charles Benbrook, taken February 9, 2018, in Johnson v. Monsanto Company, Superior Court of
 6   California, San Francisco County Case No. CGC-16-550128.
 7          11.    Annexed hereto as Exhibit 10 is a true and correct copy of the August 20, 2019,
 8   Dr. Charles Benbrook Expert Report, Appendix A Resume.
 9          12.    Annexed hereto as Exhibit 11 is a true and correct copy of Deposition of Dr.
10   Charles Benbrook, taken December 28, 2018, in Hardeman, et al. v. Monsanto Company,
11   Northern District of California Case No. 3:16-cv-00525-VC.
12          13.    Annexed hereto as Exhibit 12 is a true and correct copy of the Expert Report of
13   Dr. Charles Benbrook, dated December 21, 2017, for Johnson v. Monsanto Company, Superior
14   Court of California, San Francisco County Case No. CGC-16-550128.
15          14.    Annexed hereto as Exhibit 13 is a true and correct copy of Deposition of Dr.
16   Charles Benbrook, taken September 13, 2018, for Adams, et al. v. Monsanto Company, St. Louis
17   County Case No. 17SL-CC02721.
18          15.    Annexed hereto as Exhibit 14 is a true and correct copy of Deposition of Dr.
19   Charles Benbrook, taken May 23, 2018, for Hall, et al. v. Monsanto Company, St. Louis City
20   Case No. 1622-CC01071.
21

22

23

24

25

26

27

28
                                                -3-
      STEKLOFF DECLARATION - MOTION TO EXCLUDE TESTIMONY OF DR. BENBROOK ON DAUBERT GROUNDS
     Case 3:16-md-02741-VC Document 8006-1 Filed 11/26/19 Page 4 of 5




 1   DATED: November 26, 2019                 Respectfully submitted,

 2                                            /s/ Brian L. Stekloff___________

 3                                            Brian L. Stekloff (pro hac vice)
                                              (bstekloff@wilkinsonwalsh.com)
 4                                            Rakesh Kilaru (pro hac vice)
                                              (rkilaru@wilkinsonwalsh.com)
 5                                            WILKINSON WALSH + ESKOVITZ LLP
                                              2001 M St. NW, 10th Floor
 6                                            Washington, DC 20036
                                              Tel: 202-847-4030
 7                                            Fax: 202-847-4005
 8                                            Pamela Yates (CA Bar No. 137440)
 9                                            (Pamela.Yates@arnoldporter.com)
                                              ARNOLD & PORTER KAYE SCHOLER
10                                            777 South Figueroa St., 44th Floor
                                              Los Angeles, CA 90017
11                                            Tel: 213-243-4178
                                              Fax: 213-243-4199
12

13                                            Eric G. Lasker (pro hac vice)
                                              (elasker@hollingsworthllp.com)
14                                            HOLLINGSWORTH LLP
                                              1350 I St. NW
15                                            Washington, DC 20005
                                              Tel: 202-898-5843
16
                                              Fax: 202-682-1639
17
                                              Michael X. Imbroscio (pro hac vice)
18                                            (mimbroscio@cov.com)
                                              COVINGTON & BURLING LLP
19                                            One City Center
                                              850 10th St. NW
20
                                              Washington, DC 20001
21                                            Tel: 202-662-6000

22                                            Attorneys for Defendant
                                              MONSANTO COMPANY
23

24

25

26

27

28
                                               -4-
     STEKLOFF DECLARATION - MOTION TO EXCLUDE TESTIMONY OF DR. BENBROOK ON DAUBERT GROUNDS
     Case 3:16-md-02741-VC Document 8006-1 Filed 11/26/19 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on this 26th day of November, 2019, a copy of the foregoing
 3   was filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing
 4   to all appearing parties of record.
                                                /s/ Brian L. Stekloff
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -5-
      STEKLOFF DECLARATION - MOTION TO EXCLUDE TESTIMONY OF DR. BENBROOK ON DAUBERT GROUNDS
